IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
NORTHERN DIVISION

RICKY A. JOHNSON PLAINTIFF

Vv.
No. 3:20-cv-251-DPM-JTR

STEVE FRANKS,

Sheriff, Greene County;

BRENT COx, Jail Administrator,
Greene County Detention Facility;
A HUBBEL, Commissary Manager,
Greene County Detention Facility;
HARRIS, Sergeant,

Green County Detention Facility;
and DOES, “John and Jane,”
Greene County

Detention Facility Employees

or County Employees DEFENDANTS

JUDGMENT

Johnson’s complaint is dismissed without prejudice.

TRaan _f /
of a

D.P. Marshall Jr.
United States District Judge

 

 
